 Case 8:18-cv-00643-SVW-ADS Document 168 Filed 08/17/21 Page 1 of 6 Page ID #:1903




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11   NANCY CAROLYN WOOD,                             Case No. 8:18-00643 SVW (ADS)
                                                 i
12                               Plaintiff,      c

13                        v.                     a ORDER DISMISSING DEFENDANTS
                                                 r FOR PLAINTIFF’S FAILURE TO
14   CITY OF SANTA ANA, et al.,                  d PROSECUTE AND COMPLY WITH
                             Defendants.           COURT ORDERS
15

16

17   I.     INTRODUCTION

18          Pro se Plaintiff Nancy Carolyn Wood (“Plaintiff”) sues approximately 30

19   defendants for alleged violations of her civil rights under 42 U.S.C. § 1983. [Dkt. No.

20   25]. Plaintiff has failed to prosecute this case against 13 defendants: (1) Officer

21   Gutierrez, (2) Officer Michaels, (3) Officer Buobo, (4) Landhousing Security, (5) Hector

22   Jiminez, (6) German Lopez, (7) Damian Marin Corona, (8) Patrol Ronald, (9) Vianey

23   Gonzalez, (10) Vinh Bui, (11), Mom Supermarket, (12) Westland Real Estate Group, and

24
 Case 8:18-cv-00643-SVW-ADS Document 168 Filed 08/17/21 Page 2 of 6 Page ID #:1904




 1   (13) Manny Bucket. Accordingly, the Court dismisses Plaintiff’s case against these

 2   Defendants.

 3   II.    RELEVANT PROCEDURAL BACKGROUND

 4          After the statutorily required screening, on November 5, 2019, the Court ordered

 5   Plaintiff to serve all defendants with the summons and the Third Amended Complaint

 6   and to file proofs of service by no later than February 3, 2020. [Dkt. No. 26]. After

 7   failing to serve any of the defendants, Plaintiff requested and was granted service by the

8    United States Marshal Service. [Dkt. No. 35]. The Order Granting Service by United

 9   States Marshal Service required that all defendants be served by May 4, 2020. [Id.].

10          Almost a full year later, a review of the docket in this case reflects that, to date,

11   the Court had not received responsive pleadings from defendants Chief David Valentin,

12   Corporal Bryan Atkinson, Officer Gutierrez, Officer Michaels, Officer Antonio Corillo,

13   Officer Buobo, Officer A. Cardenal, Officer N. Menendez, Landhousing Security, Hector

14   Jimenez, German Lopez, Damian Marin Corona, Patrol Ronald, Vianey Gonzalez, Vinh

15   Bui, Mom Supermarket, Westland Real Estate Group, and Manny Bucket. The docket

16   also reflects that Plaintiff has not taken further action to continue to prosecute this case

17   against these defendants.

18          As such, the Court issued an Order to Show Cause Why Case Should Not be

19   Dismissed for Failure to Prosecute (“OSC”) on April 16, 2021, which required a response

20   by April 30, 2021. [Dkt. No. 152]. After that deadline, on May 6, 2021, the Court

21   received Plaintiff’s response. [Dkt. No. 156]. In the response, Plaintiff requested a 30-

22   day extension of time to “prepare and file the required default filings.” [Id. at p. 3].

23   Plaintiff dated the response and request for extension of time as April 30, 2021, but the

24   postmark reflected this response was not mailed until May 3, 2021, after the deadline to



                                                   2
 Case 8:18-cv-00643-SVW-ADS Document 168 Filed 08/17/21 Page 3 of 6 Page ID #:1905




 1   show cause had passed. [Id. at p. 9]. Not only did Plaintiff fail to comply with the

 2   Court’s orders to file a timely response by April 30, 2021, but Plaintiff failed to show

 3   good cause why an extension of time should be granted. Plaintiff provided no evidence

 4   of diligence in prosecuting this case against the identified defendants and provided no

 5   good faith basis to grant a further extension of time. [Id.]. Plaintiff also failed to show

 6   good cause why the case should not be dismissed against the identified defendants for

 7   her failure to prosecute. As a result, the Court denied Plaintiff’s request for extension of

8    time. [Dkt. No. 158].

 9          After the Court issued the OSC, certain of these defendants filed appearances in

10   the case, specifically Chief Valentin, Bryan Atkinson, Antonio Carrillo, Anthony

11   Cardenal, and Nelson Menendez, who joined the successful Motion to Dismiss filed by

12   the City of Santa Ana [Dkt. No. 93]. See [Dkt. Nos. 153, 159]. To date, however, the

13   Court still has not received responsive pleadings from defendants Officer Gutierrez,

14   Officer Michaels, Officer Buobo, Landhousing Security, Hector Jimenez, German Lopez,

15   Damian Marin Corona, Patrol Ronald, Vianey Gonzalez, Vinh Bui, Mom Supermarket,

16   Westland Real Estate Group, and Manny Bucket.1 Further, Plaintiff had not timely filed

17   a motion for entry of default judgment against these defendants.

18

19

20

21
     1 Plaintiff moved for reconsideration of the Court’s request for extension of time to seek
     entry of default judgment against numerous defendants. [Dkt. No. 164]. Plaintiff
22   simultaneously moved for entry of default and default judgment. [Dkt. No. 165].
     Magistrate Judge Autumn D. Spaeth denied Plaintiff’s motion for reconsideration and
23   denied Plaintiff’s motion for entry of default and default judgement. [Dkt. No. 167].
     This Court has reviewed Judge Spaeth’s decision, [Dkt. No 167], and agrees with those
24   findings and decision.



                                                   3
 Case 8:18-cv-00643-SVW-ADS Document 168 Filed 08/17/21 Page 4 of 6 Page ID #:1906




 1   III.   DISCUSSION

 2          Dismissal of all claims against these defendants is warranted due to Plaintiff’s

 3   failure to prosecute the case against them and comply with court orders. The Court has

 4   the inherent power to achieve the orderly and expeditious disposition of cases by

 5   dismissing actions under Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”) for failure

 6   to prosecute and failure to comply with a court order. See Link v. Wabash R.R. Co., 370

 7   U.S. 626, 629-30 (1962); see also Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.

8    2002). The Court weighs five factors to determine whether to dismiss an action for

 9   failure to comply with a court order or failure to prosecute: (1) the public’s interest in

10   the expeditious resolution of litigation; (2) the Court’s need to manage its docket; (3) the

11   risk of prejudice to the defendant; (4) the public policy favoring disposition of cases on

12   their merits; and (5) the availability of less drastic sanctions. Pagtalunan, 291 F.3d

13   at 642.

14          Here, the first, second, third, and fifth factors weigh in favor of dismissal. First,

15   Plaintiff has continually failed to comply with the Court’s orders regarding service of

16   process for over a year and has failed to diligently prosecute the case against the above

17   identified defendants. This failure to prosecute the case has interfered with the public’s

18   interest in the expeditious resolution of this litigation and the Court’s need to manage its

19   docket. See Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“[T]he

20   public’s interest in expeditious resolution of litigation always favors dismissal.”).

21   Second, Plaintiff has failed to rebut the presumption that defendants have been

22   prejudiced by this unreasonable delay. In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir.

23   1994) (“The law presumes injury from unreasonable delay.”) (quoting Anderson v. Air

24   West, Inc., 542 F.2d 522, 524 (9th Cir. 1976)). Third, there is no less drastic sanction



                                                   4
 Case 8:18-cv-00643-SVW-ADS Document 168 Filed 08/17/21 Page 5 of 6 Page ID #:1907




 1   available as the Court has warned Plaintiff multiple times that these defendants would

 2   be dismissed. Accordingly, the Court has taken meaningful steps to explore alternatives

 3   to dismissal. See Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (“The

 4   district court need not exhaust every sanction short of dismissal before finally

 5   dismissing a case, but must explore possible and meaningful alternatives.”).

 6          Finally, although the fourth factor always weighs against dismissal, here,

 7   Plaintiffs claims have been dismissed without leave to amend against all other

8    defendants pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Moreover,

 9   Plaintiff’s egregious failure to discharge her responsibility to move the case towards a

10   disposition against these defendants outweighs the public policy favoring disposition on

11   the merits. Morris v. Morgan Stanley Co., 942 F.2d 648, 652 (9th Cir. 1991) (“Although

12   there is indeed a policy favoring disposition on the merits, it is the responsibility of the

13   moving party to move towards that disposition at a reasonable pace, and to refrain from

14   dilatory and evasive tactics.”). Having weighed these factors, the Court finds that

15   dismissal of defendants Officer Gutierrez, Officer Michaels, Officer Buobo, Landhousing

16   Security, Hector Jimenez, German Lopez, Damian Marin Corona, Patrol Ronald, Vianey

17   Gonzalez, Vinh Bui, Mom Supermarket, Westland Real Estate Group, and Manny

18   Bucket is warranted under Rule 41(b).

19   //

20   //

21   //

22

23

24



                                                   5
Case 8:18-cv-00643-SVW-ADS Document 168 Filed 08/17/21 Page 6 of 6 Page ID #:1908
